                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN

OPERATING ENGINEERS LOCAL
139 HEALTH BENEFIT FUND,
CENTRAL PENSION FUND OF THE
INTERNATIONAL UNION OF                                   Case No. 18-CV-1165-JPS
OPERATING ENGINEERS AND
PARTICIPATING EMPLOYERS,
WISCONSIN OPERATING                                                      ORDER
ENGINEERS SKILL IMPROVEMENT
AND APPRENTICESHIP FUND,
JOINT LABOR MANAGEMENT
WORK PRESERVATION FUND,
TERRANCE E. MCGOWAN,
MICHAEL A. CRABTREE, and
INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL
139,

                       Plaintiffs,
v.

GREAT LAKES EXCAVATING INC.,

                       Defendant.


            Plaintiffs assert claims against Defendant for breach of contract and

     for violation of the Employee Retirement Income Security Act, 29 U.S.C. §§

     1132, 1145 et seq. On September 13, 2018, Plaintiffs requested entry of default

     against Defendant. (Docket #7). The Clerk of the Court entered default that

     same day. Plaintiffs then filed a motion for default judgment on December

     18, 2018. (Docket #10). No response to the motion for default judgment has

     been received, and the time in which to do so has expired. Civ. L. R. 7(b).
       Because the Clerk of Court has entered default against Defendant,

the Court must accept all well-pleaded facts relating to liability as true.

Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995). However, that does not

relieve Plaintiffs of the responsibility to prove up their damages under Rule

55(b)(2) of the Federal Rules of Civil Procedure. Indeed, “even when a

default judgment is warranted based on a party’s failure to defend, the

allegations in the complaint with respect to the amount of the damages are

not deemed true,” and the Court must conduct an inquiry to ascertain the

amount of damages with reasonable certainty. e360 Insight v. The Spamhaus

Project, 500 F.3d 594, 602 (7th Cir. 2007) (quoting In re Catt, 368 F.3d 789, 793

(7th Cir. 2004)). Judgment by default may not be entered without a hearing

on damages unless “the amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence

or in detailed affidavits.” Id. (quoting Dundee Cement Co. v. Howard Pipe &

Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983)).

       Plaintiffs claim the following items of damages:

       1)     Delinquent contributions in the amount of $134,722.88;

       2)     Delinquent payment assessments in the amount of $45,555.13;

       3)     Interest on these sums, in the amount of $12,345.94; and

       4)     Attorneys’ fees and costs in the amount of $3,132.75.

See (Docket #10 and #11). These figures total $195,756.70. Id.

       Here, the claimed amounts are easily capable of ascertainment from

the computations in the documentary evidence and the affidavit submitted

by Plaintiffs. Their evidence details Defendant’s failure to abide by the

terms of the various collective bargaining agreements from January 1, 2016

through November 30, 2017, and December 1, 2017 through October 31,

2018, and the payment delinquencies that have resulted therefrom. See


                                  Page 2 of 3
(Docket #11, #15, and #16). Thus, the Court having determined “that

defendant[] [is] liable to plaintiff[s] as to each cause of action alleged in the

complaint,” by its entry of default, and that Plaintiffs’ claimed amounts for

unpaid contributions, payment assessments, and interest are reasonably

certain and well-supported, the Court will now grant Plaintiffs’ requested

default judgment and award them their requested amounts for those items.

Breuer Elec. Mfg. Co. v. Toronado Sys. of Am., Inc., 687 F.2d 182, 186 (7th Cir.

1982). The same is true for Plaintiffs’ request for fees and costs, as provided

by 29 U.S.C. § 1132(g)(2) and the collective bargaining agreements to which

Defendant is bound. (Docket #13 and #14).

       Accordingly,

       IT IS ORDERED that Plaintiffs’ motion for default judgment

(Docket #10) be and the same is hereby GRANTED; Defendant shall pay to

Plaintiffs the total sum of $195,756.70 together with post-judgment interest

as provided by law; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 31st day of January, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 3 of 3
